 
Exhibit 10.30
 
AMENDED AND RESTATED NOTE




Date of Note:   August 19, 2010


Note Amount:    $20,650,000

 
Maturity Date:    August 12, 2013

 


THIS AMENDED AND RESTATED NOTE (this "Note"), is made as of August 19, 2010 by
ALBEE DEVELOPMENT LLC, a Delaware limited liability company ("Borrower"), in
favor of BANK OF AMERICA, N.A. (together with any and all of its successors and
assigns and/or any other holder of this Note, "Lender").
 
RECITALS
 
A. Lender is now the lawful owner and holder of those certain consolidated notes
described in, and modified by, that certain Note Assumption and Modification
Agreement dated as of June 13, 2007 (the "Initial Note") between Borrower and
Lender which evidenced a principal indebtedness of $34,000,000, as modified and
extended by Note Modification and Extension Agreement between Lender and
Borrower dated as of June 10, 2008 (the "First Modification"), as modified and
extended by Second Note Modification and Extension Agreement between Lender and
Borrower dated as of August 13, 2008 (the "Second Modification"), as modified
and extended by Third Note Modification and Extension Agreement between Lender
and Borrower dated as of August 13, 2009 (the "Third Modification"), as modified
and extended by Fourth Note Modification and Extension Agreement between Lender
and Borrower dated as of February 10, 2010 (the "Fourth Modification") and as
modified by Note and Mortgage Modification and Severance Agreement between
Lender and Borrower dated as of June 28, 2010 (the "Severance Agreement"; the
Initial Note, the First Modification, the Second Modification, the Third
Modification, the Fourth Modification and the Severance Agreement, collectively,
the "Existing Note").
 
B. The Existing Note is secured by the consolidated mortgage described in, and
modified by, that certain Mortgage Assumption and Modification Agreement dated
as of June 13, 2007, which was recorded on June 29, 2007 in the Office of the
New York City Register, Kings County (the "Office") under CRFN 2007000336507, as
modified by the Severance Agreement, which was recorded in the Office on July 8,
2010 as CRFN 2010000225320 (collectively, as the same may from time to time be
amended, restated, modified or supplemented, the "Mortgage").
 
C. Borrower and Lender desire to extend the maturity of the Existing Note and
otherwise amend and restate in its entirety the Existing Note on the terms and
conditions provided in this Note as hereinafter set forth.
 
D. Borrower and Lender intend these Recitals to be a material part of this Note.
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows:
 
I. Borrower is obligated to pay the indebtedness evidenced by the Existing Note
and hereby agrees to pay the indebtedness evidenced thereby in accordance with
the terms hereof.
 
II. From and after the date hereof, the terms, covenants and provisions of the
Existing Note are hereby modified, amended and restated in their entirety so
that henceforth the terms, covenants and provisions of this Note shall supersede
those of the Existing Note;
 
III. Neither this Note nor anything contained herein shall be construed as a
substitution or novation of the Borrower's indebtedness to Lender or of the
Existing Note all of which shall remain in full force and effect, as hereby
confirmed, modified, amended and restated in their entirety;
 
IV. In consideration of Lender's extension of the Maturity Date hereby, Borrower
hereby agrees to pay Lender an extension fee of $154,875 on the date hereof;
 
V. On the date hereof, the principal amount outstanding under the Existing Note
is $20,650,000; and
 
VI. Borrower represents, warrants and covenants to Lender that there are no
offsets, counterclaims or defenses with respect to Borrower's obligations under
the Existing Note.
 
NOW, THEREFORE, FURTHER, FOR VALUE RECEIVED, Borrower does hereby covenant and
promise to pay to the order of Lender, without offset, in immediately available
funds in lawful money of the United States of America, at One Bryant Park, 35th
Floor, New York, New York 10036, the principal sum of Twenty Million Six Hundred
Fifty Thousand ($20,650,000) (or the unpaid balance of all principal outstanding
under this Note, if that amount is less), together with interest on the unpaid
principal balance of this Note from day to day outstanding as hereinafter
provided.
 
Section 1. Payment Schedule and Maturity Date.  Prior to maturity, accrued and
unpaid interest shall be due and payable in arrears on the first day of each
month commencing on September 1, 2010.  The entire principal balance of this
Note, as reduced, then unpaid, together with all accrued and unpaid interest and
all other amounts payable hereunder and under the other Loan Documents (as
hereinafter defined), shall be due and payable in full on August 12, 2013 (the
"Maturity Date"), the final maturity of this Note.
 
Section 1A.  Extension Options.  Borrower may elect to extend the Maturity Date
for two (2) periods of one year each (the end of each such period, the "Extended
Maturity Date"), upon and subject to the following terms and conditions:
 
(a) Basic Conditions for the First One Year Extension.  Unless otherwise agreed
by Lender in writing:
 
 
2

--------------------------------------------------------------------------------

 
 
(i) Borrower shall request the extension, if at all, by written notice to Lender
not more than ninety (90) days, and not less than thirty (30) days, prior to the
Maturity Date.
 
(ii) Borrower shall have made payments in reduction of the principal amount of
this Note so that the outstanding principal balance of this Note is $8,260,000
or less.
 
(iii) At the time of the request, and at the time of the extension, there shall
not exist any Event of Default, nor any condition or state of facts which after
notice and/or lapse of time would constitute an Event of Default.
 
(iv) Current financial statements regarding Borrower and all other financial
statements and other information as may be required under the Loan Documents
regarding Borrower and Acadia Strategic Opportunity Fund II LLC ("Guarantor")
and the Property, shall have been submitted to Lender as and when required under
the Loan Documents, and there shall not have occurred, in the reasonable opinion
of Lender, any material adverse change in the business or financial condition of
Borrower or Guarantor, or in the Property or in any other state of facts
submitted to Lender in connection with the Loan Documents, from that which
existed on the date of this Note.
 
(v) Whether or not the extension becomes effective, Borrower shall pay all
out-of-pocket costs and expenses incurred by Lender in connection with the
proposed extension (pre- and post-closing), including appraisal fees,
environmental audit and reasonable attorneys' fees actually incurred by Lender;
all such costs and expenses incurred up to the time of Lender's written
agreement to the extension shall be due and payable prior to Lender's execution
of that agreement (or if the proposed extension does not become effective, then
upon demand by Lender), and any future failure to pay such amounts shall
constitute a default under the Loan Documents.
 
(vi) All applicable regulatory requirements, including appraisal requirements,
shall have been satisfied with respect to the extension.
 
(vii) Not later than the Maturity Date, (A) the extension shall have been
consented to and documented to Lender's satisfaction by Borrower, Guarantor,
Lender, and all other parties deemed necessary by Lender (such as any permitted
subordinate lienholders); (B) Lender shall have been provided with an updated
title report and judgment and lien searches, and appropriate title insurance
endorsements shall have been issued as required by Lender; and (C) Borrower
shall have paid to Lender a non-refundable extension fee in the amount of an
amount equal to 0.35% of the then outstanding principal balance hereunder.
 
(viii) At the time of such extension, the Property shall have a loan-to-value
ratio ("Loan-to-Value Ratio") of not greater than 25%, which Loan-to-Value Ratio
shall be calculated as the Net Commitment Amount (as hereinafter defined) of the
Loan divided by the Market Value (as hereinafter defined) of the Property.  As
used herein, "Net Commitment Amount" means, as of any date, the outstanding
principal amount of the loan evidenced by this Note (the "Loan").  As used
herein, "Market Value" means the as-is market value of the Property based on an
appraisal meeting all applicable regulatory requirements, taking into account
current market conditions, including vacancy factors, discount rates, and rental
rates and concessions, as accepted by Lender in its sole and absolute
discretion.  Lender may determine the Market Value based on a current appraisal
or the original appraisal obtained in connection with the amendment and
restatement of this Note, as Lender in its reasonable discretion may elect.  Any
appraisal used to determine the Market Value shall be satisfactory to Lender in
all respects and shall be obtained at the sole cost and expense of Borrower.  In
the event this Loan-to-Value Ratio is not met, Borrower may satisfy this
Loan-to-Value Ratio prior to the Maturity Date by either (A) making a voluntary
paydown of the Loan, subject to the satisfaction of any conditions to
prepayment, including the payment of any prepayment fee or premium, together
with a mutually agreed-upon reduction in the committed amount of the Loan,
and/or (B) providing additional collateral acceptable to Lender, which shall
have value (as determined by Lender) which when added to the Property value is
sufficient to satisfy this Loan-to-Value Ratio.
 
 
3

--------------------------------------------------------------------------------

 
 
(ix) At the time of such extension, the Property shall have a loan-to-cost ratio
("Loan-to-Cost Ratio") of not greater than 20%, which Loan-to-Cost Ratio shall
be calculated as the Net Commitment Amount of the Loan divided by the
Acquisition and Development Costs Amount of the Property.  As used herein,
"Acquisition and Development Costs Amount" means the aggregate out-of-pocket
costs incurred by Borrower for the acquisition of the Property and the
development thereof, including demolition costs (but expressly excluding
acquisition and development costs related to any real property which is no
longer encumbered by the Mortgage at the time of such extension), all subject to
the reasonable approval and verification of Lender.  Borrower and Lender
stipulate that, as of the date hereof, the Acquisition and Development Costs
Amount is $168,767,904.  In the event this Loan-to-Cost Ratio is not met,
Borrower may satisfy this Loan-to-Cost Ratio prior to the extension date by
either (A) making a voluntary paydown of the Loan, subject to the satisfaction
of any conditions to applicable prepayment, including the payment of any
prepayment fee or premium and/or (B) providing additional collateral acceptable
to Lender, which shall have value (as determined by Lender) which when added to
the Property value is sufficient to satisfy this Loan-to-Cost Ratio.
 
If all of the foregoing conditions are not satisfied strictly in accordance with
their terms, the extension shall not be or become effective.
 
(b) Basic Conditions for the Second One-Year Extension.  Unless otherwise agreed
by Lender in writing:
 
(i) Borrower shall request the extension, if at all, by written notice to Lender
not more than ninety (90) days, and not less than thirty (30) days, prior to the
first Extended Maturity Date.
 
(ii) Borrower shall have made payments in reduction of the principal amount of
this Note so that the outstanding principal balance of this Note is $6,608,000
or less.
 
 
4

--------------------------------------------------------------------------------

 
 
(iii) At the time of the request, and at the time of the extension, there shall
not exist any Event of Default, nor any condition or state of facts which after
notice and/or lapse of time would constitute an Event of Default.
 
(iv) Current financial statements regarding Borrower and all other financial
statements and other information as may be required under the Loan Documents
regarding Borrower and Acadia Strategic Opportunity Fund II LLC ("Guarantor")
and the Property, shall have been submitted to Lender as and when required under
the Loan Documents, and there shall not have occurred, in the opinion of Lender,
any material adverse change in the business or financial condition of Borrower
or Guarantor or any tenant of the Property, or in the Property or in any other
state of facts submitted to Lender in connection with the Loan Documents, from
that which existed on the date of this Note.
 
(v) Whether or not the extension becomes effective, Borrower shall pay all
out-of-pocket costs and expenses incurred by Lender in connection with the
proposed extension (pre- and post-closing), including appraisal fees,
environmental audit and reasonable attorneys' fees actually incurred by Lender;
all such costs and expenses incurred up to the time of Lender's written
agreement to the extension shall be due and payable prior to Lender's execution
of that agreement (or if the proposed extension does not become effective, then
upon demand by Lender), and any future failure to pay such amounts shall
constitute a default under the Loan Documents.
 
(vi) All applicable regulatory requirements, including appraisal requirements,
shall have been satisfied with respect to the extension.
 
(vii) Not later than the then Maturity Date (as extended pursuant to Section
1A(a) above), (A) the extension shall have been consented to and documented to
Lender's satisfaction by Borrower, Guarantor, Lender, and all other parties
deemed necessary by Lender (such as any permitted subordinate lienholders);
(B) Lender shall have been provided with an updated title report and judgment
and lien searches, and appropriate title insurance endorsements shall have been
issued as required by Lender; and (C) Borrower shall have paid to Lender a
non-refundable extension fee in the amount of an amount equal to 0.35% of the
then outstanding principal balance hereunder.
 
(viii) At the time of such extension, the Property shall have a Loan-to-Value
Ratio of not greater than 25%.  Any appraisal used to determine the Market Value
shall be satisfactory to Lender in all respects and shall be obtained at the
sole cost and expense of Borrower.  In the event this Loan-to-Value Ratio is not
met, Borrower may satisfy this Loan-to-Value Ratio prior to the Maturity Date by
either (A) making a voluntary paydown of the Loan, subject to the satisfaction
of any conditions to prepayment, including the payment of any prepayment fee or
premium, together with a mutually agreed-upon reduction in the committed amount
of the Loan, and/or (B) providing additional collateral acceptable to Lender,
which shall have value (as determined by Lender) which when added to the
Property value is sufficient to satisfy this Loan-to-Value Ratio.
 
 
5

--------------------------------------------------------------------------------

 
 
(ix) At the time of such extension, the Property shall have a Loan-to-Cost Ratio
of not greater than twenty percent (20%).  In the event this Loan-to-Cost Ratio
is not met, Borrower may satisfy this Loan-to-Cost Ratio prior to the extension
date by either (A) making a voluntary paydown of the Loan, subject to the
satisfaction of any conditions to applicable prepayment, including the payment
of any prepayment fee or premium and/or (B) providing additional collateral
acceptable to Lender, which shall have value (as determined by Lender) which
when added to the Property value is sufficient to satisfy this Loan-to-Cost
Ratio.
 
(x) The first of the two extension options set forth in this Section shall be
for the period (the "First Extension Term") commencing on August 13, 2013 and
ending on August 12, 2014 and the second and final extension option shall be for
the period (the "Second Extension Term") commencing on August 13, 2014 and
ending on August 12, 2015.  It shall be a condition to Borrower's option to
extend the Maturity Date for the Second Extension Term that Borrower shall have
previously validly exercised Borrower's option with respect to the First
Extension Term and satisfied the conditions with respect thereto.  Borrower
shall have no option or other right to extend the Maturity Date past the Second
Extension Term.
 
If all of the foregoing conditions are not satisfied strictly in accordance with
their terms, the extension shall not be or become effective.
 
(c) Changes in Loan Terms.  All terms and conditions of the Loan Documents shall
continue to apply to the extended term except to the extent changed as indicated
below (such changes to be effective on and after the original Maturity Date, if
the extension becomes effective as provided herein):
 
(i) Definition of Maturity Date.  The Maturity Date shall mean the Extended
Maturity Date.
 
Section 2. Security; Loan Documents.  The security for this Note includes the
Mortgage conveying and encumbering certain real and personal property more
particularly described therein (the "Property").  This Note, the Mortgage and
all other documents now or hereafter securing, guaranteeing or executed in
connection with the Loan, as the same may from time to time be amended,
restated, modified or supplemented, are herein sometimes called individually a
"Loan Document" and together the "Loan Documents".
 
Section 3. Interest Rate.
 
(a) BBA LIBOR Daily Floating Rate.  The unpaid principal balance of this Note
from day to day outstanding which is not past due, shall bear interest at a
fluctuating rate of interest per annum (the "Floating Rate") equal to the BBA
LIBOR Daily Floating Rate for that day plus two hundred fifty (250) basis points
per annum .  The "BBA LIBOR Daily Floating Rate" shall mean a fluctuating rate
of interest per annum equal to the British Bankers Association LIBOR Rate ("BBA
LIBOR"), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as selected by Lender from time to time) as
determined for each Business Day at approximately 11:00 a.m. London time two (2)
London Banking Days prior to the date in question, for U.S. Dollar deposits (for
delivery on the first day of such interest period) with a one month term, as
adjusted from time to time in Lender's sole discretion for reserve requirements,
deposit insurance assessment rates and other regulatory costs.  A "London
Banking Day" is a day on which banks in London are open for business and dealing
in offshore dollars.  Interest shall be computed for the actual number of days
which have elapsed, on the basis of a 360-day year.
 
 
6

--------------------------------------------------------------------------------

 
 
(b) Alternative Rates.  Lender may notify Borrower if the BBA LIBOR Daily
Floating Rate is not available for any reason, or if Lender determines that no
adequate basis exists for determining the BBA LIBOR Daily Floating Rate or that
the BBA LIBOR Daily Floating Rate will not adequately and fairly reflect the
cost to Lender of funding the Loan, or that any applicable Laws (as hereinafter
defined) or regulation or compliance therewith by Lender prohibits or restricts
or makes impossible the charging of interest based on the BBA LIBOR Daily
Floating Rate.  If Lender so notifies Borrower, then interest shall accrue and
be payable on the unpaid principal of this Note at a fluctuating rate of
interest equal to the Prime Rate (as hereinafter defined) of Lender plus two
hundred fifty (250) basis points per annum from the date of such notification by
Lender until Lender notifies Borrower that the circumstances giving rise to such
suspension no longer exist, or until the Maturity Date of this Note (whether by
acceleration, declaration, extension or otherwise, whichever is earlier to
occur).  The term "Laws" means all constitutions, treaties, statutes, laws,
ordinances, regulations, rules, orders, writs, injunctions, or decrees of the
United States of America, any state or commonwealth, any municipality, any
foreign country, any territory or possession, or any tribunal.  The term "Prime
Rate" means, on any day, the rate of interest per annum then most recently
established by Lender as its "prime rate".  Any such rate is a general reference
rate of interest, may not be related to any other rate, and may not be the
lowest or best rate actually charged by Lender to any customer or a favored rate
and may not correspond with future increases or decreases in interest rates
charged by other lenders or market rates in general, and that Lender may make
various business or other loans at rates of interest having no relationship to
such rate.  Any change in the Prime Rate shall take effect at the opening of
business on the day specified in the public announcement of a change in Lender's
Prime Rate.  If Lender (including any subsequent holder of this Note) ceases to
exist or to establish or publish a prime rate from which the Prime Rate is then
determined, the applicable variable rate from which the Prime Rate is determined
thereafter shall be instead the prime rate reported in The Wall Street Journal
(or the average prime rate if a high and a low prime rate are therein reported),
and the Prime Rate shall change without notice with each change in such prime
rate as of the date such change is reported.
 
(c) Default Rate.  Notwithstanding anything to the contrary contained herein, if
any amount payable by Borrower under any Loan Document is not paid when due and
such failure continues beyond the cure or grace period, if any, set forth in
Section 8 hereof or in the Mortgage, such amount shall bear interest from the
date due at the Default Rate (as defined below) to the fullest extent permitted
by applicable Law.  Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable on demand, at a
fluctuating rate per annum (the "Default Rate") equal to the sum of (x) the
interest rate otherwise applicable under clauses (a) and (b) of this Section 3
plus (y) five hundred (500) basis points.
 
Section 4. Prepayment.  Borrower may prepay the principal balance of this Note,
in full at any time or in part from time to time, without fee, premium or
penalty, provided that: (a) no prepayment may be made which in Lender's judgment
would contravene or prejudice funding under any applicable permanent loan
commitment or tri-party agreement or the like; (b) Lender shall have actually
received from Borrower prior written notice of (i) Borrower's intent to prepay,
(ii) the amount of principal which will be prepaid (the "Prepaid Principal"),
and (iii) the date on which the prepayment will be made; (c) each prepayment
shall be in the amount of $1,000 or a larger integral multiple of $1,000 (unless
the prepayment retires the outstanding balance of this Note in full); and (d)
each prepayment shall be in the amount of 100% of the Prepaid Principal, plus
accrued unpaid interest thereon to the date of prepayment, plus any other sums
which have become due to Lender under the Loan Documents on or before the date
of prepayment but have not been paid.  If this Note is prepaid in full, any
commitment of Lender for further advances shall automatically terminate.  No
Prepaid Principal may be reborrowed.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 5. Late Charges.  If Borrower shall fail to make any payment under the
terms of this Note (other than the payment due at maturity) within fifteen (15)
days after the date such payment is due, Borrower shall pay to Lender on demand
a late charge equal to 4% of the amount of such payment.  Such fifteen (15) day
period shall not be construed as in any way extending the due date of any
payment.  The late charge is imposed for the purpose of defraying the expenses
of Lender incident to handling such delinquent payment.  This charge shall be in
addition to, and not in lieu of, any other amount that Lender may be entitled to
receive or action that Lender may be authorized to take as a result of such late
payment.
 
Section 6. Certain Provisions Regarding Payments.  All payments made under this
Note shall be applied, to the extent thereof, to late charges, to accrued but
unpaid interest, to unpaid principal, and to any other sums due and unpaid to
Lender under the Loan Documents, in such manner and order as Lender may elect in
its sole discretion, any instructions from Borrower or anyone else to the
contrary notwithstanding.  Remittances shall be made without offset, demand,
counterclaim, deduction, or recoupment (each of which is hereby waived) and
shall be accepted subject to the condition that any check or draft may be
handled for collection in accordance with the practice of the collecting bank or
banks.  Acceptance by Lender of any payment in an amount less than the amount
then due on any indebtedness shall be deemed an acceptance on account only,
notwithstanding any notation on or accompanying such partial payment to the
contrary, and shall not in any way (a) waive or excuse the existence of an Event
of Default (as hereinafter defined), (b) waive, impair or extinguish any right
or remedy available to Lender hereunder or under the other Loan Documents, or
(c) waive the requirement of punctual payment and performance or constitute a
novation in any respect.  Payments received after 2:00 p.m. shall be deemed to
be received on, and shall be posted as of, the following Business Day.  Whenever
any payment under this Note or any other Loan Document falls due on a day which
is not a Business Day, such payment may be made on the next succeeding Business
Day.
 
Section 7. Loan-to-Value Covenant.   At all times the Property shall have a
Loan-to-Value Ratio of not greater than 25%.  Any appraisal used to determine
the Market Value shall be satisfactory to Lender in all respects and shall be
obtained at the sole cost and expense of Borrower, provided, however, that
unless an Event of Default shall have occurred, Borrower shall not be required
to pay the cost of more than one such appraisal per calendar year.  In the event
this Loan-to-Value Ratio is not met, Borrower may satisfy this Loan-to-Value
Ratio prior to the Maturity Date by doing the following within thirty (30) days
of Notice from Lender to Borrower of any failure to meet the required
Loan-to-Value Ratio:  either (A) making a voluntary paydown of the Loan, subject
to the satisfaction of any conditions to prepayment, including the payment of
any prepayment fee or premium, together with a mutually agreed-upon reduction in
the committed amount of the Loan, and/or (B) providing additional collateral
acceptable to Lender (which may include an acceptable stand-by letter of credit
in favor of Lender), which shall have value (as determined by Lender) which when
added to the Property value is sufficient to satisfy this Loan-to-Value
Ratio.  If the required Loan-to-Value Ratio is not met and Borrower fails to
satisfy this covenant as aforesaid within such thirty (30) day period, such
occurrence shall constitute an Event of Default.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 8. Events of Default.  The occurrence of any one or more of the
following shall constitute an "Event of Default" under this Note:
 
(a) Borrower fails to pay the final principal balance of this Note when due,
together with accrued and unpaid interest thereon, whether upon the Maturity
Date, upon acceleration or otherwise.
 
(b) Borrower fails to pay when and as due and payable any installment of
interest or interest and principal when due under this Note or any other amounts
payable by Borrower to Lender under the terms of this Note or any of the other
Loan Documents and such failure continues for ten (10) days.
 
(c) Any covenant, agreement or condition in this Note is not fully and timely
performed, observed or kept, subject to any applicable grace or cure period.
 
(d) An Event of Default (as therein defined) occurs under any of the Loan
Documents other than this Note (subject to any applicable grace or cure period).
 
Section 9. Remedies.  Upon the occurrence of an Event of Default, Lender may at
any time thereafter exercise any one or more of the following rights, powers and
remedies:
 
(a) Lender may accelerate the Maturity Date and declare the unpaid principal
balance and accrued but unpaid interest on this Note, and all other amounts
payable hereunder and under the other Loan Documents, at once due and payable,
and upon such declaration the same shall at once be due and payable.
 
(b) Lender may set off the amount owed by Borrower to Lender, whether or not
matured and regardless of the adequacy of any other collateral securing this
Note, against any and all accounts, credits, money, securities or other property
now or hereafter on deposit with, held by or in the possession of Lender to the
credit or for the account of Borrower, without notice to or the consent of
Borrower.
 
(c) Lender may exercise any of its other rights, powers and remedies under the
Loan Documents or at law or in equity.
 
Section 10. Remedies Cumulative.  All of the rights and remedies of Lender under
this Note and the other Loan Documents are cumulative of each other and of any
and all other rights at law or in equity, and the exercise by Lender of any one
or more of such rights and remedies shall not preclude the simultaneous or later
exercise by Lender of any or all such other rights and remedies.  No single or
partial exercise of any right or remedy shall exhaust it or preclude any other
or further exercise thereof, and every right and remedy may be exercised at any
time and from time to time.  No failure by Lender to exercise, nor delay in
exercising, any right or remedy shall operate as a waiver of such right or
remedy or as a waiver of any Event of Default.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 11. Costs and Expenses of Enforcement.  Borrower agrees to pay to Lender
on demand all costs and expenses incurred by Lender in seeking to collect this
Note or to enforce any of Lender's rights and remedies under the Loan Documents,
including court costs and reasonable attorneys' fees and expenses, whether or
not suit is filed hereon, or whether in connection with bankruptcy, insolvency
or appeal.
 
Section 12. Service of Process.  Borrower hereby consents to process being
served in any suit, action, or proceeding instituted in connection with this
Note by (a) the mailing of a copy thereof by certified mail, postage prepaid,
return receipt requested, to Borrower and (b) serving a copy thereof upon Robert
Masters, Esq., Acadia Realty Trust, 1311 Mamaroneck Avenue, Suite 260, White
Plains, New York 10605, Robert Masters, individually, being the agent hereby
designated and appointed by Borrower as Borrower's agent for service of
process.  Borrower irrevocably agrees that such service shall be deemed to be
service of process upon Borrower in any such suit, action, or
proceeding.  Nothing in this Note shall affect the right of Lender to serve
process in any manner otherwise permitted by law and nothing in this Note will
limit the right of Lender otherwise to bring proceedings against Borrower in the
courts of any jurisdiction or jurisdictions.
 
Section 13. Heirs, Successors and Assigns.  The terms of this Note and of the
other Loan Documents shall bind and inure to the benefit of the heirs, devisees,
representatives, successors and assigns of the parties.  The foregoing sentence
shall not be construed to permit Borrower to assign the Loan except as otherwise
permitted under the Loan Documents.
 
Section 14. General Provisions.  Time is of the essence with respect to
Borrower's obligations under this Note.  If more than one person or entity
executes this Note as Borrower, all of said parties shall be jointly and
severally liable for payment of the indebtedness evidenced hereby.  Borrower and
each party executing this Note as Borrower hereby severally (a) waive demand,
presentment for payment, notice of dishonor and of nonpayment, protest, notice
of protest, notice of intent to accelerate, notice of acceleration and all other
notices (except any notices which are specifically required by this Note or any
other Loan Document), filing of suit and diligence in collecting this Note or
enforcing any of the security herefor; (b) agree to any substitution,
subordination, exchange or release of any such security or the release of any
party primarily or secondarily liable hereon; (c) agree that Lender shall not be
required first to institute suit or exhaust its remedies hereon against Borrower
or others liable or to become liable hereon or to perfect or enforce its rights
against them or any security herefor; (d) consent to any extensions or
postponements of time of payment of this Note for any period or periods of time
and to any partial payments, before or after maturity, and to any other
indulgences with respect hereto, without notice thereof to any of them; and (e)
submit (and waive all rights to object) to non-exclusive personal jurisdiction
of any state or federal court sitting in the State of New York, the state and
county in which payment of this Note is to be made for the enforcement of any
and all obligations under this Note and the other Loan Documents; (f) waive the
benefit of all homestead and similar exemptions as to this Note; (g) agree that
their liability under this Note shall not be affected or impaired by any
determination that any title, security interest or lien taken by Lender to
secure this Note is invalid or unperfected; and (h) hereby subordinate to the
Loan and the Loan Documents any and all rights against Borrower and any security
for the payment of this Note, whether by subrogation, agreement or otherwise,
until this Note is paid in full.  A determination that any provision of this
Note is unenforceable or invalid shall not affect the enforceability or validity
of any other provision and the determination that the application of any
provision of this Note to any person or circumstance is illegal or unenforceable
shall not affect the enforceability or validity of such provision as it may
apply to other persons or circumstances.  This Note may not be amended except in
a writing specifically intended for such purpose and executed by the party
against whom enforcement of the amendment is sought.  Captions and headings in
this Note are for convenience only and shall be disregarded in construing
it.  This Note and its validity, enforcement and interpretation shall be
governed by the laws of the State of New York (without regard to any principles
of conflicts of laws) and applicable United States federal law.  Whenever a time
of day is referred to herein, unless otherwise specified such time shall be the
local time of the place where payment of this Note is to be made.  The term
"Business Day" shall mean a day on which Lender is open for the conduct of
substantially all of its banking business at its office in the city in which
this Note is payable (excluding Saturdays and Sundays).  Capitalized terms used
herein without definition shall have the meanings ascribed to such terms in the
Mortgage.  The words "include" and "including" shall be interpreted as if
followed by the words "without limitation".
 
 
10

--------------------------------------------------------------------------------

 
 
Section 15. Notices.  Any notice, request, or demand to or upon Borrower or
Lender shall be deemed to have been properly given or made when delivered in
accordance with the terms of the Mortgage regarding notices.
 
Section 16. No Usury.  It is expressly stipulated and agreed to be the intent of
Borrower and Lender at all times to comply with applicable state law or
applicable United States federal law (to the extent that it permits Lender to
contract for, charge, take, reserve, or receive a greater amount of interest
than under state law) and that this Section shall control every other covenant
and agreement in this Note and the other Loan Documents.  If applicable state or
federal law should at any time be judicially interpreted so as to render
usurious any amount called for under this Note or under any of the other Loan
Documents, or contracted for, charged, taken, reserved, or received with respect
to the Loan, or if Lender's exercise of the option to accelerate the Maturity
Date, or if any prepayment by Borrower results in Borrower having paid any
interest in excess of that permitted by applicable law, then it is Lender's
express intent that all excess amounts theretofore collected by Lender shall be
credited on the principal balance of this Note and all other indebtedness
secured by the Mortgage, and the provisions of this Note and the other Loan
Documents shall immediately be deemed reformed and the amounts thereafter
collectible hereunder and thereunder reduced, without the necessity of the
execution of any new documents, so as to comply with the applicable law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder
or thereunder.  All sums paid or agreed to be paid to Lender for the use or
forbearance of the Loan shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full stated term of
the Loan.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 17. Lost Note.  Upon receipt of an affidavit of an officer of Lender as
to the loss, theft, destruction or mutilation of this Note or any other security
document which is not of public record, and, in the case of any such loss,
theft, destruction or mutilation, upon cancellation of this Note or other
security document, Borrower will issue, in lieu thereof, a replacement note or
other security document in the same principal amount thereof and otherwise of
like tenor.
 
Section 18. Method of Payment.   All payments due under this Note shall be made
by Borrower to Lender at One Bryant Park, 35th Floor, New York, New York 10036
or such other place as Lender may from time to time specify in writing in lawful
currency of the United States of America in immediately available funds, without
counterclaim or setoff and free and clear of, and without any deduction or
withholding for, any taxes or other payments.
 
Section 19. Pledge to the Federal Reserve.  Lender may at any time pledge or
assign all or any portion of its rights under the Loan Documents, which evidence
and/or secure the Loan, including any portion of this Note, to any of the twelve
(12) Federal Reserve Banks organized under Section 4 of the Federal Reserve Act,
12 U.S.C. Section 341.  No such pledge or assignment or enforcement thereof
shall release Lender from its obligations under any of the Loan Documents, which
evidence and/or secure the Loan.
 
Section 20. Right of Setoff.  Borrower hereby grants to Lender, a continuing
lien, security interest and right of setoff as security for all liabilities and
obligations to Lender whether now existing or hereafter arising, upon and
against all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Lender or any entity under the
control of Bank of America Corporation and its successors and/or assigns or in
transit to any of them.  At any time, without demand or notice (any such notice
being expressly waived by Borrower), Lender may setoff the same or any part
thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral security
for the Loan which is evidenced by this Note.  ANY AND ALL RIGHTS TO REQUIRE
LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
WHICH SECURES THE LOAN WHICH IS EVIDENCED BY THIS NOTE PRIOR TO EXERCISING ITS
RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE
BORROWER OR ANY GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED.
 
Section 21. Waiver of Jury Trial.  BORROWER AND LENDER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR
ANY OTHER LOAN DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR
ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF LENDER RELATING TO THE
ADMINISTRATION OF THE LOAN EVIDENCED BY THIS NOTE OR ENFORCEMENT OF THE LOAN
DOCUMENTS EVIDENCING AND/OR SECURING THE LOAN, AND AGREE THAT NEITHER PARTY WILL
SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED.  EXCEPT AS PROHIBITED BY LAW, BORROWER HEREBY
WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES.  BORROWER CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT LENDER WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER.  THIS
WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR LENDER TO ACCEPT THIS NOTE AND MAKE
THE LOAN.
 
 
12

--------------------------------------------------------------------------------

 
 
Section 22. Choice of Law.  BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF
THIS NOTE OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURT.  BORROWER HEREBY WAIVES ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH
COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT FORUM.
 
Section 23. Counterparts.   This Note may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed an
original and all of which taken together shall constitute but one agreement.
 
Section 24. Exculpation.   The exculpation provisions set forth in Section 3.17
of the Mortgage are herein incorporated in this Note by reference all with the
same force and effect as if fully set forth herein.
 




[Remainder of page intentionally left blank]
 
 
 
 
 
 
 
 
 
 
 
 
13

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, Borrower and Lender have duly executed this Note as of the
date first above written.
 

 
BORROWER:
       
ALBEE DEVELOPMENT LLC, a Delaware
limited liability company
             
By
/s/ Robert Masters
   
Robert Masters
   
Senior Vice President
       
Address of Borrower:
       
c/o Acadia Realty Trust
 
1311 Mamaroneck Avenue, Suite 260
 
White Plains, New York 10605
             
BANK OF AMERICA, N.A.,
             
By
/s/ Gregory Egli
   
Gregory Egli
   
Senior Vice President


Location of Premises:


70-90 Albee Square a/k/a 405-469 Albee Square
a/k/a 1-7 DeKalb Avenue a/k/a 126-140 Willoughby
Street, Brooklyn, New York




This is to certify that this Amended and Restated Note was executed by Borrower
in my presence on the date hereof by the party whose signature appears above on
behalf of Borrower in the capacity indicated.
 
 

  /s/ Debra Leibler-Jones   Notary Public

 
My Commission Expires:




April 20, 2014______
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


 

  As of August 19, 2010

 


Bank of America, N.A.
One Bryant Park, 35th Floor
New York, New York 10036


Attention:                      Real Estate Finance


 
Re:
Mortgage Loan (the "Loan") from Bank of America, N.A.
("Lender") to Albee Development LLC ("Borrower")
 

 


Gentlemen:
 
Reference is made to (i) a certain Indemnity Agreement dated as of June 13, 2007
made by Borrower and Acadia Strategic Opportunity Fund II, LLC ("ASOF II"), a
Delaware limited liability company  (collectively, "Indemnitors") to Lender (the
"HM Indemnity") and (ii) a certain Guaranty of Payment - Mortgage Loan dated as
of June 13, 2007 made by ASOF II to Lender, as modified by that certain Guaranty
Modification Agreement dated as of November 30, 2009 (collectively, the
"Guaranty"), pursuant to which ASOF guaranteed certain obligations of Borrower
in connection with the Loan.
 
In order to induce Lender to modify the terms and provisions of the Loan, which
modification is evidenced by, among other things, an Amended and Restated Note
between Borrower and Lender dated the date hereof (the "Modification"),
Indemnitors hereby reaffirm all of their obligations under the HM Indemnity and
the Guaranty and agree that references therein to loan documents shall include
the Modification and any other modifications to the documents evidencing and
securing the Loan which Borrower may execute from time to time.  ASOF II further
hereby agrees to comply with the provisions of the Modification applicable to
ASOF II.
 




[Remainder of page intentionally left blank]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


We hereby covenant, represent and warrant to Lender that the HM Indemnity and
the Guaranty remain in full force and effect and that there exists no offsets,
counterclaims, causes of action or defenses with respect to our obligations
thereunder.
 
 

  Very truly yours,             ALBEE DEVELOPMENT LLC, a Delaware limited
liability company                        By: /s/ Robert Masters    
Robert Masters
Senior Vice President
                ACADIA STRATEGIC OPPORTUNITY FUND II, LLC, a Delaware limited
liability company       By:
Acadia Realty Acquisition II, LLC, a
Delaware limited liability company, its
managing member
          By:
Acadia Realty Limited Partnership,
its sole member
              By:
Acadia Realty Trust, its
general partner

 
 

  By: /s/ Robert Masters    
Robert Masters
Senior Vice President

 